                         UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE

BARRY K. F., JR.,                                 )
                                                  )
                     Plaintiff                    )
                                                  )
       v.                                         )      1:18-CV-00277-LEW
                                                  )
SOCIAL SECURITY ADMINISTRATION                    )
COMMISSIONER,                                     )
                                                  )
                     Defendant                    )

                ORDER AFFIRMING RECOMMENDED DECISION

       On May 28, 2019, the United States Magistrate Judge filed with the court, with

copies to counsel, his Report and Recommended Decision. The plaintiff filed a timely

objection to the Recommended Decision. (ECF No. 21.) I have reviewed and considered

the Recommended Decision, together with the entire record; I have made a de novo

determination of all matters adjudicated by the Recommended Decision; and I concur with

the recommendations of the United States Magistrate Judge for the reasons set forth in the

Recommended Decision.

       I note that the plaintiff’s statement of errors contains two arguments that challenge,

in effect, the formulation of the ALJ’s decision, without also supporting the arguments with

a focused discussion of the substance of the findings contained in the medical record. The

Magistrate Judge properly assessed the plaintiff’s formulaic arguments and I unqualifiedly

adopt the recommendation and determine that no further proceeding is necessary.
      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge

is hereby AFFIRMED and ADOPTED. The final administrative decision is AFFIRMED.

      SO ORDERED.

      Dated this 24th day of July, 2019.

                                               /s/ Lance E. Walker
                                               U.S. DISTRICT JUDGE




                                           2
